DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-10, and 12-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/056578 filed on 15 Mar. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. EP 18162380.2 filed on 16 Mar. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 Sep. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
s 1-4, 9, 12, and 15-16 are objected to because of the following informalities:  “represents” for the variable definitions in claims 1-4, 9, 12, and 15-16 should be ----is---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, there is no definition of Y in formula II and so the meaning of Y cannot be understood.  Neither formula II nor Lys-C(O)-Glu contain a Z- and so it is not clear what the definition of Z- is referring to.  

Regarding claims 1, 9-10, 12, and 15-16, the phrases "preferably", “e.g.”, and/or “like” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumaier et al. (WO 2016/030329 A1; published 3 Mar. 2016; see 16 Sep. 2020), in view of Shen et al. (J. Fluorine Chem.; published 2007; see attached 892).

	Neumaier et al. teach method for the production of 18F labeled active esters and their application exemplified by the preparation of a PSMA-specific PET tracer (see title).  Neumaier et al. that ligands bearing the syL-C(O)-Glu- binding motif exhibit high binding affinity to PSMA.  Pomper et al. (WO 2010/01493; Clin. Cancer Res., 2011) exploited this lead structure to prepare [18F]DCFPyL (scheme 4).  This PET tracer provided a clear delineation of PSMA positive prostate tumor xenografts in mice with an excellent tumor to background ratio.  [18F]DCFPyL has the structure 
    PNG
    media_image1.png
    595
    442
    media_image1.png
    Greyscale
 (see pgs. 6, 46).  Neumaier et al. teach compounds of formula 
    PNG
    media_image2.png
    512
    474
    media_image2.png
    Greyscale
 wherein R1 may represent a C1-C3 alkoxy (see pg. 8).  Neumaier et al. teach precursor 4c (see pg. 51).  Neumaier et al. teach 
	Neumaier et al. do not teach a compound of instant formula (I) wherein R is a C1-C10 alkyl, such as methyl or a compound of instant formula II.  
	Shen et al. teach the effect of aldehyde and methoxy substituents on nucleophilic aromatic substitution by [18F]fluoride (see title).  Shen et al. teach that pursuing earlier research on the 18F-labeling of benzyldehyde derivatives, we evaluated the contrary influence of the aldehyde and methoxy groups on the labeling yield in case of SNAr reaction (see pg. 1462).  Shen et al. teach that when the methoxy group was meta to the nitro group and ortho or para to the carbonyl group, even better yields (3b=87±3%, 4b=83±3% and 3d=79±4%) were found compared to 2- or 4-nitrobenzaldehyde (1b=84±3% and 2b=81±5%).  Shen et al. teach that with one methoxy substituent at the nitrobenzaldehyde highest radiochemical yields are obtained in DMF when the methoxy group is meta to the nitro group and in ortho-, para-position to the aldehyde group.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Neumaier et al. ([18F]DCFPyL and 4c) by placing an placing a methoxy substituent so that is meta to the [18F]F- ([18F]DCFPyL) or Me3N- (4c) as taught by Neumaier et al. and Shen et al. because it would have been expected to provide an equivalent compound suitable for PET imaging PSMA or an equivalent compound suitable for undergoing [18F]radiofluorination at a yield comparable for 4c to provide a PSMA PET imaging agent.  There would have been a reasonable expectation of success because Neumaier et al. teach that [18F]DCFPyL can contain a C1-C3 alkoxy at the pyridinyl ring and Shen et al. teach that a MeO-substituent meta to the leaving group on an arene enables radiofluorination at a high yield.

However, Neumaier et al. teach that the pharmaceutical composition containing at least one PSMA-specific PET tracers prepared by the inventive method is useful for PET imaging especially imaging prostate tumors (see pg. 2).  Neumaier et al. teach that this PET tracer provided a clear delineation of PSMA positive prostate tumor xenografts in mice with an excellent tumor to background ratio (see pg. 6). 
It would have been obvious to a person of ordinary skill in the art before the art before the effective filing date to modify Neumaier et al. by further administering the [18F]DCFPyL derivative made obvious by Neumaier et al. and Shen et al. to a subject in order to image or stage prostate cancer as taught by Neumaier et al. because it would advantageously enable non-invasive PET imaging of PSMA positive prostate tumors in mice with excellent tumor to background ratio.
Neumaier et al. do not teach a kit or cassette for preparing a compound of formula (I) comprising a (i) anion exchange column; (ii) a reaction vessel; (iii) vials containing aliquots for eluents; (iv) a vial containing an aliquot of formula II or IV; (v) reagent vials; (vi) optionally one or more SPE columns; (vii) optionally, HPLC column for purification, and (viii) cleaning material for the reaction vessel and SPE columns.  Neumaier et al. do not teach a method of making a compound of formula (I) which includes instant step d) of drying the resin with the flow of air or inert gas like He. 
	However, Neumaier et al. teach a kit comprising a container containing the compound of formula (II) and/or formula (III) for the preparation of PET contrast media.  The kit provides packaged pharmaceutical compositions comprising a pharmaceutically acceptable carrier and a 18F]DCFPyL 
    PNG
    media_image3.png
    674
    1148
    media_image3.png
    Greyscale
 (see pg. 51).  Neumaier et al. teach automated cassette module synthesis of [18F]DCFPyL starting from [18F]fluoride without HPLC purification.  Aqueous [18F]fluoride (providing an aqeous solution of [18F]fluoride) was vacuum transferred from the trapping vial through an anion exchange cartridge (SepPak QMA)(loading of [18F]fluoride onto an anion exchange resin).  The cartridge was subsequently washed with EtOH from vial A (washing the anion exchange resin).  [18F]fluoride was slowly eluted from the resin with 4c in EtOH from the vial B into reactor R1 with a low flow of helium (elution of [18F]fluoride with a solution of a compound of formula II in EtOH).  MeCN/tBuOH from vessel C was passed through the cartridge into reactor R1 (diluting the reaction mixture with a polar aprotic solvent like MeCN).  Reactor R1 was filled with helium, sealed and the reaction mixture was heating at 45oC for 15 min (heating the resulting solution at 45oC for 15 min which furnishes the crude of a compound of formula [18F]III).  After cooling to RT the crude [18F]F-Py-Tfp 3c was diluted with water (dilution with H2O) from vessel E and passed through a polymer RP cartridge (strata X) (purification of the compound of formula [18F]II by revered phase extraction (RP SPE);loading onto a RP SPE cartridge).  The cartridge was washed with H2O (washing with H2O) from reservoir D and dried by a helium stream.  3c was eluted with a mixture of ethanol (elution of the purified compound of formula [18F]III with ethanol), freshly prepared ethanolic solution of 2b and 0.5 M and 0.5 M tetraethylammonium bicarbonate in EtOH from vial F into reactor R2 (elution of the purified compound of formula [18F]III directly to a solution of Lys-4NHCO3 in anhydrous ethanol).  The reaction was heated at 40oC for 3 min (heating the solution at 45oC for 15 min).  The reaction mixture was diluted with water from vial G and transferred to vessel M containing 0.1 TFA.  The acidic solution was loaded onto a tC18 cartridge (purification of the crude of the crude compound of formula I by RP SPE).  The cartridge was washed with water from vial H and [18F]DCFPyL was eluted with 10% EtOH-solution of 1.7% phosphoric acid onto a HLB cartridge from vessel I.  The HLB cartridge was washed with 10 mL water by vessel L and [18F]DCFPyL was eluted with 50 vol% ethanol in isotonic saline and  sterile filtered (see pgs. 70-71).  Neumaier et al. teach the TracerLab FXfn automated radiochemistry synthesis module (see Figs. 1 and 3).  Neumaier et al. teach that water substantially diminishes nucleophilicity of 18F- due to tenacious hydration (see pg. 2).  Neumaier et al. teach that the method does not require any evaporation steps (see pg. 23)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Neumaier et al. by further forming a kit or cassette comprising a (i) anion exchange column; (ii) a reaction vessel; (iii) vials containing aliquots of eluent; (iv) vial containing an aliquot of formula II; (v) reagent vials; and (viii) cleaning material for the reaction vessel and the SPE columns as taught by Neumaier et al. because it would advantageously enable a fully automated radiosynthesis of [18F]DCFPyL derivative made obvious by Neumaier et al. and Shen et al.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Neumaier et al. by drying the resin loaded with [18F]fluoride with a flow of inert gas He as taught by Neumaier et al. because it would advantageously enable water/solvent removal without using repetitive azeotropic drying with acetonitrile.

Claims 1-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumaier et al. (WO 2016/030329 A1; published 3 Mar. 2016; see IDS filed 16 Sep. 2020), in .

	Neumaier et al. teach as discussed above.  In addition, Neumaier et al. teach the preparation of [18F]DCFPyL by HPLC purification.  Neumaier et al. teach an eluent with phosphoric acid buffer solution (pH=2) with 10% EtOH (see pg. 56).
	Neumaier et al. do not teach a precursor of instant formula IV or the instant method of making a compound of formula (I) from a precursor of formula (VI).
	Shen et al. teach as discussed above.
	Ravert et al. teach an improved synthesis of the radiolabeled prostate specific membrane antigen (PSMA) inhibitor [18F]DCFPyL (see title).  Ravert et al. teach kits (see pg. 23).  Ravert et al. teach the radiosynthesis scheme 
    PNG
    media_image4.png
    329
    1245
    media_image4.png
    Greyscale
 (see abstract).  Ravert et al. teach the radiosynthesis of [18F]DCFPyL using the radiofluorination module.  [18F]fluoride ion was delivered to a chromafix 30-PS-HCO3 SPE cartridge.  The resin cartridge was eluted with TBABC into a 5 mL reaction vial sealed with multiport cap.  After rinsing the cartridge with MeCN, the solution was dried with 110oC with controlled nitrogen flow.  A solution of the DCFPyL precursor 3 in MeCN was added to the reaction vial containing the dried [18F]fluoride ion.  The solution was heated at 50oC for 6 min.  This was followed without cooling by the addition of phosphoric acid (85%).  The vial was maintained at 45oC for additional 6 min.  A mixture of sodium hydroxide and sodium dihydrogen phosphate buffer was added to quench the reaction and buffer the reaction mixture to a pH of 2-2.5.  The crude reaction mixture was injected onto phenomenex gemini C18 5 µm 10 = 150 mm column eluted with a mixture of 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Neumaier et al. by further substituting the [18F]F in the [18F]DCFPyL derivative made obvious by Neumaier et al. and Shen et al. with MeN+TfO- as taught by Neumaier et al. and Ravert et al. because it would advantageously enable improved synthesis of the obvious PSMA inhibitor.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Neumaier et al. by further eluting the [18F]fluoride with a precursor of instant formula (IV) in ethanol and then addition of 85% H3PO4 to a solution of a compound of formula [18F]V and heating the mixture at 45oC for 6 min and diluting the reaction mixture to a pH of about 2 with an aqueous solution of NaOH and Na2HPO4 as taught by with HPLC purification with H3PO4 ion aqueous EtOH as an eluent as taught by Neumaier et al. and Ravert et al. because it would advantageously enable preparation of the obvious [18F]DCFPyL derivative made obvious by Neumaier et al. and Shen et al. in high radiochemical yield and increased specific activity while meeting or exceeding all previously established QC criteria.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618